          Case 2:20-mj-02807-DUTY Document 5 Filed 06/19/20 Page 1 of 1 Page ID #:23
Submit this form by e-mail to:                                                                    ~-, ~     ,~,
                                                                                                            ~ ~
CrimIntakeCourtDocs-LA@cacd.uscourts.gov                                                        ~
                                                                                                r T
                                                                                               ~~ ;-        ~
                                                                                                     C,_

                                                                                                                   1

                                                                                                            ~n    ~

                                        UNITED STATES DISTRICT COURT                ' '~ ~= ~                     C7
                                                                                       '   ~
                                     CENTRAL DISTRICT OF CALIFORNIA                 ~   ~ ~-      ~y .


                                                                                                            W
                                                                                                            4r

                                                             CASE NUMBER:~ o                        ""'"~
UNITED STATES OF AMERICA
                 V.
                                                 PLAINTIFF
                                                                                 ~~~zs ~
                                                                     REPORT COMMENCING CRIMINAL
RUIXUE SHI
                                                                                    ACTION
USMS#                                          DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: 6/19/2020, 6:15                                  ❑x AM    ❑ PM

2. The-above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:    ~ Yes      ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):    Ox Yes       ❑ No

4. Charges under which defendant has been booked:

    18 USC 1343 -Wire Fraud

5. Offense charged is a:    ~x Felony      ❑Minor Offense          ❑Petty Offense          ❑Other Misdemeanor

6. Interpreter Required:    ~ No     ~] Yes      Language:     ~~~r ~ n

7• Year of Birth: 1984

8. Defendant has retained counsel:       ❑ No
    ❑
    x Yes      Name: Kelvin LNU                                      Phone Number: 626-673-2367


9• Name of Pretrial Services Officer notified: Judith Glasco

10. Remarks (if any):


11. Name: SA Patrick Feders                            (please print)

12. Office Phone Number:310-477-6565                                     13• Agency: FBI

14. Signature: /s/ Patrick Feders                                        15. Date: 6/19/2020


CR-64(06/20)                             REPORT COMMENCING CRIMINAL ACTION
